Citation Nr: 0740354	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to direct service 
connection for a right knee disability.

2.  Entitlement to an increased disability rating for 
residuals of a left knee injury with arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim of entitlement to direct service 
connection for a right knee disability and denied the claim 
for an increased disability evaluation for his left knee 
disability.

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007, who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002 & Supp. 2007) and who participated in this 
decision.  A transcript of that proceeding has been 
associated with the claims folder.

With regard to the veteran's petition to reopen his claim for 
a right knee disability, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has not been submitted to 
reopen the claim of entitlement to direct service connection 
for a right knee disability.

The Board notes that the veteran raised an alternate theory 
of entitlement to his right knee disability on his VA Form 9, 
dated in July 2006.  The veteran now alleges that his current 
right knee disability is secondary to his service-connected 
left knee disability.  As this is a new claim, governed by 
separate regulations, the claim is REFERRED back to the RO 
for appropriate action.  See 38 C.F.R. § 3.310 (2007).

The issue of entitlement to an increased disability 
evaluation for a left knee disability, currently evaluated as 
10 percent disabling, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be informed if any further action on his part is required.


FINDING OF FACT

Evidence received since the May 2004 RO decision is new to 
the claims file, but does not relate to unestablished facts 
necessary to substantiate the claim of whether a right knee 
disability is the result of a disease or injury in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted for the 
claim of entitlement to direct service connection for a right 
knee disability; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);    38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The aforementioned letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that new and material evidence 
sufficient to reopen the claim for direct service connection 
has not been submitted, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
VCAA letter sent to the veteran in September 2005, fully 
complied with the provisions set forth in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding new and material claims.  
Specifically, the letter informed the veteran that his prior 
claim of entitlement to direct service connection for a right 
knee disability required new and material evidence to be 
reopened.  It was noted that the veteran's claim was 
previously denied because service medical records were 
negative for complaint and treatment of the right knee.  The 
letter stated that the veteran should submit evidence that 
related to that fact.  As such, the Board may proceed to 
adjudicate this matter.

With respect to the duty to assist, the RO has secured the 
veteran's service, VA and private medical records.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  See 38 U.S.C.A. § 5103A (West 2002).

As the evidence establishes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for direct service connection, 
his claim was subsequently readjudicated in a statement of 
the case and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various pre-decisional communications, the 
Court concluded that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, as the Board has done in 
this case.)

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

New and Material Evidence

The veteran originally claimed that his right knee disability 
first manifested during service.  The veteran brought this 
claim in January 1995.  He was denied by a rating decision of 
the RO in March 1995, finding essentially that there was no 
evidence of in-service incurrence.  The veteran did not 
appeal the March 1995 denial.  In January 2004, the veteran 
attempted to reopen this claim.  A rating decision in May 
2004 declined to reopen the veteran's claim, as he had not 
provided any evidence of in-service incurrence of a right 
knee disability.  The May 2004 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative joint 
disease becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).


As the previous denial of service connection was premised on 
a finding that there was no evidence of complaints or 
treatment for the veteran's right knee disability in service, 
for evidence to be new and material in this matter, (i.e., 
relating to an unestablished fact necessary to substantiate 
the claim, and raising a reasonable possibility of 
substantiating the claim), it would have to tend to show that 
the veteran's right knee disability was either incurred or 
aggravated by service or manifested within one year of 
service.  

The RO received treatment reports from the Toumey Health 
system, from November 2000 through August 2002; treatment 
reports from Dr. Forsthoefel, from October 1993 through 
February 2004; VA Medical Center treatment reports, from 
February 2004 through October 2005; the VA examination report 
dated in September 2005 and Social Security Administration 
records and determination, received in April 2006.  This 
"new" evidence is not material, however.  The newly 
received evidence does not contain any indication that the 
veteran's right knee disability began in service and there 
was no medical nexus relating the veteran's current 
disabilities to service.  

The Board finds that the evidence received since May 2004, 
while relating to unestablished facts necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
evidence is not material.  The appeal to reopen the veteran's 
claim for direct service connection for a right knee 
disability is denied.


ORDER

New and material evidence has not been received sufficient to 
reopen a claim of entitlement to direct service connection 
for a right knee disability; the claim is denied.




REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim of 
entitlement to an increased disability evaluation for his 
left knee disability, currently evaluated as 10 percent 
disabling.

The Board notes that the veteran was afforded a VA 
examination in September 2005.  At the time of the 
examination, the veteran reported that he experienced 
increased pain in the prior two years that was constant.  He 
had difficulty standing, rising from a sitting position and 
bending his knees.  He also reported occasional swelling of 
the knees.  The veteran stated that he used Canada crutches 
whenever he ambulated.  Upon physical examination, the 
examiner found no joint effusion and no tenderness to 
palpation.  The examiner then stated that this was not an 
acceptable examination.  The veteran either refused to, or 
was unable to, relax and allow full range of motion testing.  
With any attempt to extend or bend the knee, it was 
encountered with significant muscle tension and the veteran 
did not allow the knee to be moved.  The examiner diagnosed 
the veteran with degenerative joint disease of the left knee, 
but was unable to perform an adequate examination secondary 
to inability to relax on the veteran's part.  See VA 
examination report, September 29, 2005.

The veteran has also submitted additional VA treatment 
records indicating that his left knee disability has 
increased in severity.  Additionally, during his hearing 
testimony, the veteran stated that his left knee had become 
significantly worse since his VA examination in September 
2005.  The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Given the seemingly 
advanced severity of the veteran's left knee disability, a 
new VA examination must be provided.  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the veteran's 
current VA treatment records, from 
October 2005 to the present, and any 
other medical records indicated by the 
veteran.

2.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left knee disability.  
The examiner should report the range of 
motion measurements for the left knee, 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent.  The examiner should 
state whether the cartilage of the 
either knee is dislocated, with frequent 
episodes of "locking," pain, and 
effusion into the joint.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for a left knee 
disability should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


